DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
(1) “flow control system configured to […]”, in claims 1 and 23; and
(2) “control system configured to: direct […]”, in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
(1) The flow control system includes valves that control a direction of the refrigerant flow.1
(2) The control system also pertains to valves which control a direction of refrigerant flow.2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Objections
Claim 9 is objected to because of the following informalities: the claim recites “the condenser”, without proper antecedent basis. The claim should instead recite --a condenser--.  
	Claim 21 is objected to because of the following informalities: the claim recites “wherein the first coil and the second are disposed […]”, in the last two lines of the claim, whereas it should recite --wherein the first coil and the second coil are disposed […]--, instead. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 18-19 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dietrich et al. (US 20090095005 A1), herein Dietrich.
As per claim 1, Dietrich discloses a heating, ventilation, and/or air conditioning (HVAC) unit (see at least figure 1), comprising: a refrigerant circuit (see conduits shown in at least figure 1) including a heat exchanger (5), an expansion valve (4), and a compressor (1), wherein the heat exchanger (5) includes a first coil (51) and a second coil (52) packaged in a common support structure (structure formed by 5 that includes the fan); and a flow control system (71-74 and related components) configured to direct refrigerant flow to the first coil (51) from the expansion valve (4) in a cooling mode of the HVAC unit (mode shown in at least figure 2; see also paragraph 21) and to the first coil (51) from the compressor (1) in a reheat mode of the HVAC unit (mode shown in at least figure 4), and configured to direct refrigerant flow to the second coil (52) from the expansion valve (4) in both the cooling mode (mode shown in figure 2) and the reheat mode of the HVAC unit (mode shown in figure 4).
As per claim 3, Dietrich discloses wherein the flow control system (71-74 and related components) is configured to direct refrigerant flow to the compressor (1) from the first coil (51) in the cooling mode of the HVAC unit (as evidenced by the position of valve 74 in figure 2).
As per claim 4, Dietrich discloses wherein the flow control system (71-74 and related components) is configured to direct refrigerant flow (via 74 and 31) to the expansion valve (4) from the first coil (51) in the reheat mode of the HVAC unit (as evidenced by the position of valve 74 in figure 4).
	As per claim 5, Dietrich discloses wherein the flow control system (71-74 and related components) is configured to direct refrigerant flow to the compressor (1) from the second coil (52) in both the cooling mode (see figure 2) and the reheat mode of the HVAC unit (see figure 4).
	As per claim 6, Dietrich discloses wherein the flow control system (71-74 and related components) is configured to operate the HVAC unit such that the first coil (51) and the second 52) both evaporate refrigerant in the cooling mode of the HVAC unit (evident from at least figure 2 and paragraph 21).
As per claim 7, Dietrich discloses wherein the flow control system (71-74 and related components) is configured to operate the HVAC unit such that first coil (51) condenses refrigerant in the reheat mode of the HVAC unit (evident from the valve positions in figure 4, and from the second to last sentence of paragraph 23), and wherein the flow control system (71-74 and related components) is configured to operate the HVAC unit such that the second coil (52) evaporates refrigerant in the reheat mode of the HVAC unit (see figure 4 and fourth sentence of paragraph 23).
As per claim 8, Dietrich discloses wherein the flow control system includes control valves (71-74) disposed along the refrigerant circuit and configured to actuate to direct flow (evident from figures 2 and 4).
	As per claim 9, Dietrich discloses wherein the control valves include a modulating valve (72, which can be modulated via pulsed opening and closing; see at least the last sentence of each of paragraph 25 and 26) disposed downstream of the compressor (1) along the refrigerant circuit (see at least figures 2, 4 and 7), and wherein the flow control system (71-74 and related components) is configured to3, during the reheat mode (see figure 4), actuate the modulating valve (72) to direct a first flow (a remaining flow, via 71) from the compressor (1) to the condenser (2), and to direct a second refrigerant flow (via 72, per se) from the compressor (1) to the first coil (51).
	As per claim 18, Dietrich discloses a heating, ventilation, and/or air conditioning (HVAC) system (see figure 1), comprising: a refrigerant circuit including a compressor (1), a condenser 2), an expansion device (4), and a heat exchanger (5), wherein the heat exchanger (5) includes a first coil (51) and a second coil (52) packaged together in a common heat exchanger slab (as shown in at least figure 1), and wherein the first coil (51) and the second coil (52) are fluidly separate from one another (as evidenced by the separate refrigerant lines of each of 51 and 52); a control system (71-74 and related components) configured to: direct refrigerant from the expansion device (4) to the first coil (51) and from the expansion device (4) to the second coil (52) in a cooling mode of the HVAC system (as shown in figure 2; see also paragraph 21); and direct refrigerant from the compressor (1) to the first coil (51) and from the expansion device (4) to the second coil (52) in a reheat mode of the HVAC system (as shown in at least figure 4).
As per claim 19, Dietrich discloses wherein the refrigerant circuit includes a modulating valve (72, which can be modulated via pulsed opening and closing; see at least the last sentence of each of paragraph 25 and 26) disposed downstream of the compressor (1) relative to a direction of refrigerant flow through the refrigerant circuit (see at least figures 2 and 4), and wherein the control system (71-74 and related components) is configured to: control a position of the modulating valve (72) to block refrigerant flow therethrough in the cooling mode of the HVAC system (as shown in figure 2; see also paragraph 21); and control the position of the modulating valve (72) to direct a first portion of refrigerant flow from the compressor (1) to the first coil (51) and a second portion of refrigerant flow from the compressor (1) to the condenser (2) in the reheat mode of the HVAC system (as shown in at least figure 4; see also paragraph 23).
	As per claim 22, Dietrich discloses the system comprising a blower (see fan inside 5 in figure 1) configured to force air sequentially across the second coil (52) and the first coil (51) of the heat exchanger (as evidenced by the arrow shown above 5 in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1) in view of Boling (US 2876630 A).
As per claim 2, Dietrich may not explicitly disclose wherein the common support structure includes a first end plate and a second end plate, and wherein the first coil and the second coil both extend between the first end plate and the second end plate.
On the other hand, Boling, directed to a refrigeration system, discloses a common support structure (102) that includes a first end plate (leftmost 100 in figure 4) and a second end plate (rightmost 100 in figure 4), and wherein a first coil (38) and a second coil (40) both extend between the first end plate and the second end plate (as evidenced by at least figure 4 and column 2, lines 5-8).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine 4 
As per (1), it should be noted that in Boling, the end plates (100) are being used to rigidly mount the entire evaporator (see at least column 3, lines 21-23). In other words, the end plates provide structural support for the evaporator, such that it is securely and rigidly mounted. As per (2), one of ordinary skill in the art would recognize that since the prior art of Boling has successfully implemented its own teachings with regards to the end plates, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Boling are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Dietrich may be significantly improved by incorporating the prior art teachings of Boling, since the teachings of Boling serve to complement the teachings of Dietrich by virtue of suggesting a structural support that allows the evaporator to be rigidly mounted on the casing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Boling, by having the common support structure include a first end plate and a second end plate, and wherein the first coil and the second coil both extend between 
As per claim 21, Dietrich may not explicitly disclose wherein the common heat exchanger slab includes a first end plate, a second end plate, and a plurality of heat exchanger fins coupled to the first end plate and the second end plate, and wherein the first coil and the second coil are disposed through the plurality of heat exchanger fins.
On the other hand, Boling discloses wherein the common heat exchanger slab (102) includes a first end plate (leftmost 100 in figure 4), a second end plate (rightmost 100 in figure 4), and a plurality of heat exchanger fins (48) coupled to the first end plate and the second end plate (as shown in figure 4), and wherein the first coil (38) and the second coil (40) are disposed through the plurality of heat exchanger fins (as shown in figure 4).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.5 
100) are being used to rigidly mount the entire evaporator (see at least column 3, lines 21-23). In other words, the end plates provide structural support for the evaporator, such that it is securely and rigidly mounted. As per (2), one of ordinary skill in the art would recognize that since the prior art of Boling has successfully implemented its own teachings with regards to the end plates, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Boling are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Dietrich may be significantly improved by incorporating the prior art teachings of Boling, since the teachings of Boling serve to complement the teachings of Dietrich by virtue of suggesting a structural support that allows the evaporator to be rigidly mounted on the casing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Boling, by having the common heat exchanger slab include a first end plate, a second end plate, and a plurality of heat exchanger fins coupled to the first end plate and the second end plate, and wherein the first coil and the second coil are disposed through the plurality of heat exchanger fins, in order to provide additional structural support and rigidly mount the evaporator to the casing, as similarly suggested by Boling, without yielding unpredictable results.
see at least figure 1), comprising: a heat exchanger slab (5) with a first coil (51) and a second coil (52) coupled to the heat exchanger slab (see at least figures 1, 2 and 4), wherein the first coil (51) and the second coil (52) are fluidly separate from one another (as evidenced by the separated refrigerant flow lines of 51 and 52); a flow control system (71-74 and related components) configured to operate the HVAC system in a cooling mode (as shown in figure 2) and in a reheat mode (as shown in figure 4), wherein the flow control system (71-74 and related components) is configured to flow refrigerant from an expansion device (4) directly to both the first coil (51) and the second coil (52) in the cooling mode (as shown in figure 2), and is configured to flow refrigerant from a compressor (1) directly to the first coil (51) and from the expansion device (4) directly to the second coil (52) in the reheat mode (as shown in at least figure 4).
However, Dietrich may not explicitly disclose that the first and second coils are coupled to common end plates of the heat exchanger slab.
On the other hand, Boling discloses first and second coils (38 and 40) coupled to common end plates (100) of a heat exchanger slab (102).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine 6 
As per (1), it should be noted that in Boling, the end plates (100) are being used to rigidly mount the entire evaporator (see at least column 3, lines 21-23). In other words, the end plates provide structural support for the evaporator, such that it is securely and rigidly mounted. As per (2), one of ordinary skill in the art would recognize that since the prior art of Boling has successfully implemented its own teachings with regards to the end plates, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Boling are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Dietrich may be significantly improved by incorporating the prior art teachings of Boling, since the teachings of Boling serve to complement the teachings of Dietrich by virtue of suggesting a structural support that allows the evaporator to be rigidly mounted on the casing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Boling, by having the first and second coils coupled to common end plates of the heat exchanger slab, in order to provide additional structural support and rigidly mount 
As per claim 24, Dietrich as modified discloses the system comprising a refrigerant circuit (see at least figure 1 of Dietrich) including the compressor (1 of Dietrich), a condenser (2 of Dietrich), the expansion device (4 of Dietrich), the heat exchanger slab (5 of Dietrich), and a plurality of valves (8 and 71-74 of Dietrich), wherein the flow control system is configured to adjust a position of each valve of the plurality of valves to switch between the cooling mode and the reheat mode (as evidenced by at least figures 2 and 4; see also paragraphs 21 and 23 of Dietrich).
	As per claim 25, Dietrich as modified discloses wherein the plurality of valves (8 and 71-74 of Dietrich) includes a valve (73 of Dietrich) disposed along the refrigerant circuit downstream of the expansion device (4 of Dietrich) and upstream of the first coil (41 of Dietrich) relative to a direction of refrigerant flow through the valve (see at least figure 2 of Dietrich).
	As per claim 26, Dietrich as modified discloses wherein the valve (73 of Dietrich) is a first valve (see figure 2), and the plurality of valves (8 and 71-74 of Dietrich) includes a second valve (74 of Dietrich) disposed along the refrigerant circuit downstream of the first coil (41 of Dietrich) and upstream of the compressor (1 of Dietrich) relative to a direction of refrigerant flow through the second valve (see at least figure 2 of Dietrich).
	As per claim 27, Dietrich as modified discloses wherein the flow control system is configured to open the first valve (73 of Dietrich) and open7 the second valve (74 of Dietrich) in the cooling mode (as shown in figure 2 of Dietrich).
73 of Dietrich) and close8 the second valve (74 of Dietrich) in the reheat mode (see at least figure 4 of Dietrich).
As per claim 29, Dietrich as modified discloses wherein the refrigerant circuit includes a liquid receiver (collector 6 acts as a liquid receiver; see at least figure 1 of Dietrich).

Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1), alone.
As per claim 10, Dietrich may not explicitly disclose whether the flow control system includes an automation controller configured to manage operation of the control valves.
On the other hand, it has been held that the per se automation of a manual activity provides evidence of a prima facie case of obviousness. Namely, the court has held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”.9 In the instant case, Dietrich alludes to “the controller of the air-conditioning system” when describing the various modes of operation (see last sentence of paragraph 16), wherein one of ordinary skill in the art would ascertain that the control valves can be automatically controlled via said controller. Moreover, it should be noted that Dietrich describes the selective control of the various valves throughout the disclosure, including the use of pulse modulation (see at least paragraphs 16, 20, 25 and 26). One of ordinary skill in the art would find prima facie obvious the use of a controller to operate the valves, since 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them by having the flow control system include an automation controller configured to manage operation of the control valves, as described hereinabove, without yielding unpredictable results.
As per claim 11, Dietrich discloses a heating, ventilation, and/or air conditioning (HVAC) unit (see figure 1), comprising: a cooling circuit (see figure 2) having a heat exchanger (5) with a first coil (51) and a second coil (52), a compressor (1) disposed downstream of the heat exchanger (5), a condenser (2) disposed downstream of the compressor (1), and an expansion valve (4) disposed downstream of the condenser (2) relative to refrigerant flow through the cooling circuit (evident from at least figure 1); a reheat circuit (circuit that includes 72, 73 and 74; see figure 4) having the first coil (51) of the heat exchanger (see at least figure 4), the expansion valve (4) disposed downstream10 of the first coil (51), the second coil (52) of the heat exchanger (5) disposed downstream of the expansion valve (4), and the compressor (1) disposed downstream of the second coil (52) relative to refrigerant flow through the reheat circuit (see figure 4); and a system configured to operate the HVAC unit in a cooling mode (see figure 2) such that refrigerant is directed along the cooling circuit to cool an airflow (see arrow above 5) with refrigerant flowing through the first coil (51; see paragraph 21) and configured to operate the HVAC unit in a reheat mode (see figure 4) such that refrigerant is directed along the reheat circuit to heat the airflow with refrigerant flowing through the first coil (51; see paragraph 23).
controller, per se.
On the other hand, it has been held that the per se automation of a manual activity provides evidence of a prima facie case of obviousness. Namely, the court has held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”.11 In the instant case, Dietrich alludes to “the controller of the air-conditioning system” when describing the various modes of operation (see last sentence of paragraph 16), wherein one of ordinary skill in the art would ascertain that the control valves can be automatically controlled via said controller. Moreover, it should be noted that Dietrich describes the selective control of the various valves throughout the disclosure, including the use of pulse modulation (see at least paragraphs 16, 20, 25 and 26). One of ordinary skill in the art would find prima facie obvious the use of a controller to operate the HVAC unit, since the otherwise manual operation thereof would be considered inefficient and impractical for the intended purpose of the HVAC system of Dietrich.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them by having a controller to operate HVAC unit, as described hereinabove, without yielding unpredictable results.
As per claim 16, Dietrich as modified discloses a check valve (8) configured to block refrigerant flow (by not allowing refrigerant to flow backwards) from the expansion valve (4) to the condenser (2) in the cooling mode (see figure 2) and configured to enable (by allowing refrigerant to flow freely in the proper direction) refrigerant flow from the compressor (1) to the first coil (51) in the reheat mode (see figure 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1) in view of Boling (US 2876630 A).
As per claim 12, Dietrich may not explicitly disclose wherein the heat exchanger includes a first end plate and a second end plate, and wherein both the first coil and the second coil are coupled to and extend between the first end plate and the second end plate.
On the other hand, Boling, directed to a refrigeration system, discloses wherein the heat exchanger (102) includes a first end plate (leftmost 100 in figure 4) and a second end plate (rightmost 100 in figure 4), and wherein both the first coil (38) and the second coil (40) are coupled to and extend between the first end plate and the second end plate (as evidenced by at least figure 4 and column 2, lines 5-8).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 12 
As per (1), it should be noted that in Boling, the end plates (100) are being used to rigidly mount the entire evaporator (see at least column 3, lines 21-23). In other words, the end plates provide structural support for the evaporator, such that it is securely and rigidly mounted. As per (2), one of ordinary skill in the art would recognize that since the prior art of Boling has successfully implemented its own teachings with regards to the end plates, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Boling are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Dietrich may be significantly improved by incorporating the prior art teachings of Boling, since the teachings of Boling serve to complement the teachings of Dietrich by virtue of suggesting a structural support that allows the evaporator to be rigidly mounted on the casing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Boling, by having the common support structure include a first end plate and a second end plate, and wherein the first coil and the second coil both extend between the first end plate and the second end plate, in order to provide additional structural support and .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1) in view of Uchikawa et al. (US 6305465 B1), herein Uchikawa.
	As per claim 13, Dietrich discloses wherein the controller is configured to operate the HVAC unit in the cooling mode (shown in figure 2) such that the first coil (51) and the second coil (52) respectively route refrigerant to the compressor (1; via 6 and 32) and, wherein the controller is configured to operate the HVAC unit in the reheat mode (shown in figure 4) such that the first coil (51) routes refrigerant to the expansion valve (4; via 74 and 31), and the second coil (52) routes refrigerant to the compressor (1; via 6 and 32).
However, Dietrich may not explicitly disclose wherein the heat exchanger includes a first header configured to receive refrigerant from the first coil and a second header configured to receive refrigerant from the second coil.
On the other hand, Uchikawa, directed to a double heat exchanger, discloses wherein the heat exchanger (1) includes a first header (24 or 25) configured to receive refrigerant from the first coil (21) and a second header (34 or 35) configured to receive refrigerant from the second coil (31).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some 13 
As per (1), it should be noted that in Uchikawa, the double heat exchanger is provided with a header for each coil/side of the heat exchanger in a manner which prevents substantial heat conduction therebetween, thereby improving the performance of the heat exchanger as a whole (see at least column 1, lines 41-52). Moreover, one of ordinary skill in the art would recognize that headers are well-known for the purposes of allowing a uniform distribution and collection of refrigerant from the coils of a heat exchanger. As per (2), one of ordinary skill in the art would recognize that since the prior art of Uchikawa has successfully implemented its own teachings with regards to the first and second headers, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Uchikawa are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat exchange systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Dietrich may be significantly improved by incorporating the prior art teachings of Uchikawa, since the teachings 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Uchikawa, by having the heat exchanger include a first header configured to receive refrigerant from the first coil and a second header configured to receive refrigerant from the second coil, in order to prevent substantial heat conduction between the first and second coils, as well as to improve the performance thereof, as similarly suggested by Uchikawa, without yielding unpredictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1) in view of McCarty (US 20180156476 A1).
As per claim 14, Dietrich may not explicitly disclose wherein the first coil includes tubing arranged in two columns within the heat exchanger, and the second coil includes tubing arranged in three columns within the heat exchanger.
On the other hand, McCarty, directed to a heat exchange system, discloses wherein a first coil (120c) includes tubing arranged in two columns within the heat exchanger (see figure 3), and a second coil (120b) includes tubing arranged in three columns within the heat exchanger (see figure 3).
One of ordinary skill in the art would recognize the various arrangements disclosed by the prior art of McCarty as a matter of obvious design choice, wherein neither configuration changes the principles of operation of a heat exchanger. Rather, it is recognized that one may desire to include a specific number of coil columns depending on well-known variables (e.g. available 14 Moreover, it should also be noted that the instant application does not provide criticality nor unexpected results for the claimed arrangement of the first and second coils. The instant specification merely reiterates the claim language without attributing any criticality to said arrangement.15 Thus, one of ordinary skill in the art would find prima facie obvious the claimed arrangement as a matter of design choice.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of McCarty, by having the first coil include tubing arranged in two columns within the heat exchanger, and the second coil include tubing arranged in three columns within the heat exchanger, as a matter of obvious design choice, in order to optimize a spatial arrangement of the heat exchangers within the casing, without yielding unpredictable results.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1) in view of Jang et al. (US 20120118533 A1), herein Jang.
As per claim 15, Dietrich may not explicitly disclose wherein the heat exchanger includes a first distributer configured to receive refrigerant and route refrigerant to the first coil and includes a second distributer configured to receive refrigerant and route refrigerant to the second coil.
On the other hand, Jang, directed to an air conditioner, discloses wherein a heat exchanger (10) includes a first distributer (51) configured to receive refrigerant and route refrigerant to the 20) and includes a second distributer (52) configured to receive refrigerant and route refrigerant to the second coil (30; see at least figure 2).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.16 
As per (1), it should be noted that Jang teaches optimizing the length and number of refrigerant paths to achieve the best flowrate of the refrigerant (see paragraphs 9 and 11). Jang also teaches that the optimization includes providing multiple unit paths (i.e. coils) to provide a desired distribution of refrigerant flow within the heat exchanger (see paragraphs 12, 13 and 15). Thus, Jang provides a disclosure describing the use of multiple distributors, each associated with a respective unit path (i.e. coil), to provide said optimal distribution of refrigerant (see paragraphs 39-41). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jang has successfully implemented its own teachings with regards to the first and second distributors, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Jang, by having the heat exchanger include a first distributer configured to receive refrigerant and route refrigerant to the first coil and includes a second distributer configured to receive refrigerant and route refrigerant to the second coil, in order to improve and optimize the flow and distribution of refrigerant within the heat exchanger, as similarly suggested by Jang, without yielding unpredictable results.
	As per claim 20, Dietrich may not explicitly disclose wherein the heat exchanger includes a first distributer configured to route refrigerant to the first coil and a second distributer configured to route refrigerant to the second coil.
On the other hand, Jang, directed to an air conditioner, discloses wherein a heat exchanger (10) includes a first distributer (51) configured to route refrigerant to the first coil (20) and a second distributer (52) configured to route refrigerant to the second coil (30).
17 
As per (1), it should be noted that Jang teaches optimizing the length and number of refrigerant paths to achieve the best flowrate of the refrigerant (see paragraphs 9 and 11). Jang also teaches that the optimization includes providing multiple unit paths (i.e. coils) to provide a desired distribution of refrigerant flow within the heat exchanger (see paragraphs 12, 13 and 15). Thus, Jang provides a disclosure describing the use of multiple distributors, each associated with a respective unit path (i.e. coil), to provide said optimal distribution of refrigerant (see paragraphs 39-41). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jang has successfully implemented its own teachings with regards to the first and second distributors, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Jang are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. air conditioning systems). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Jang, by having the heat exchanger include a first distributer configured to route refrigerant to the first coil and a second distributer configured to route refrigerant to the second coil, in order to improve and optimize the flow and distribution of refrigerant within the heat exchanger, as similarly suggested by Jang, without yielding unpredictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20090095005 A1) in view of Eber et al. (US 20020023443 A1), herein Eber.
	As per claim 17, Dietrich may not explicitly disclose a liquid receiver disposed directly downstream of the condenser in the cooling circuit relative to refrigerant flow through the cooling circuit and disposed directly downstream of both the condenser and the first coil in the reheat circuit relative to refrigerant flow through the reheat circuit.
	On the other hand, Eber, directed to a refrigeration circuit, discloses a liquid receiver (28) disposed directly downstream of the condenser (20) in the cooling circuit (comprised by at least 16, 18, 22 and 24) relative to refrigerant flow through the cooling circuit (see figure 1) and disposed directly downstream of both the condenser (20) and the first coil (60) in the reheat circuit comprised by at least 62, 64, 66, 70, and 74) relative to refrigerant flow through the reheat circuit (see figure 1).
	Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.18 
As per (1), it should be noted that Eber teaches that since the amount of refrigerant contained in the reheat coil (i.e. first coil) varies considerably between minimum and maximum reheat conditions, it is suitable to place a receiver downstream both the reheat coil (i.e. first coil) and the outdoor coil (i.e. condenser), wherein the receiver should be appropriately sized to contain enough refrigerant to maintain the system properly charged (see paragraph 30). As per (2), one of ordinary skill in the art would recognize that since the prior art of Eber has successfully implemented its own teachings with regards to the receiver, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Dietrich. Said reasonable expectation of success is apparent from the fact that both Dietrich and Eber are analogous to each other, as well as are analogous to the claimed invention, by virtue of being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Dietrich and to have modified them with the teachings of Eber, by having a liquid receiver disposed directly downstream of the condenser in the cooling circuit relative to refrigerant flow through the cooling circuit and disposed directly downstream of both the condenser and the first coil in the reheat circuit relative to refrigerant flow through the reheat circuit, in order to maintain an adequate amount of refrigerant charge during a reheat operation of the system, as similarly suggested by Eber, without yielding unpredictable results.

Allowable Subject Matter and Reasons for Allowance
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As per claim 30, there are no prior art teachings for the claimed feature of a fourth valve being disposed downstream of the first coil and upstream of the liquid receiver relative to a fluid flow direction. At best, Dietrich discloses a third valve (72) disposed downstream of the compressor (1) and upstream of the first coil (51) relative to a direction of refrigerant flow through 72). However, none of the additional valves (8, 71, 76 or 77) in Dietrich are arranged downstream of the first coil and upstream the liquid receiver (6). Rather, the remaining valves are located upstream the condenser (valve 71), downstream the condenser (valve 8), or downstream the liquid receiver (valves 76 and 77). There are no other prior art teachings that would otherwise supplement or substitute the teachings of Dietrich to arrive at the claimed invention. Moreover, one of ordinary skill in the art would recognize that any modifications to Dietrich to arrive at the claimed invention would change the principles of operation of Dietrich, since one would have to completely rearrange the existing valve locations in Dietrich, which would render the prior art inoperable for its intended purpose. Absent improper hindsight, one of ordinary skill in the art would have not found prima facie obvious the claimed invention as currently recited in claim 30. Thus, a preponderance of evidence shows that claim 30 is allowable over the prior art. Claims 31 and 32 are allowable by virtue of their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See last sentence of paragraph 40 of the specification, as filed on January 17, 2019.
        2 See paragraphs 7-8 and 40, Id.
        3 The manner of operating a device does not patentably distinguish a claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        4 See MPEP § 2143.
        5 See MPEP § 2143.
        6 See MPEP § 2143.
        7 In the cooling mode of Dietrich, the second valve (74) is at least partly opened to allow refrigerant to flow from the heat exchanger (51) back to the compressor (1).
        8 In the reheat mode of Dietrich, the second valve (74) is at least partly closed to prevent refrigerant from the second heat exchanger (52) to flow therethrough.
        9 MPEP § 2144.04 (III).
        10 In the reheat mode shown in figure 4, the refrigerant first flows through the first heat exchanger coil (51) before flowing into the expansion valve (4), as evidenced by the positions of valves 73 and 74.
        11 MPEP § 2144.04 (III).
        12 See MPEP § 2143.
        13 See MPEP § 2143.
        14 See MPEP § 2144.04 (VI) (C).
        15 See paragraph 56 of the specification as filed.
        16 See MPEP § 2143.
        17 See MPEP § 2143.
        18 See MPEP § 2143.